Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Mr. Robin Chiang on July 23, 2021.
	In claims:
Claim 1 is cancelled.
Claim 2. (amended) A non-naturally occurring nucleic acid encoding a mutant polypeptide operably linked to a heterologous promoter,mutant polypeptide exhibits dominant suppression of the naturally occurring IRX10 polypeptide as set forth in SEQ ID NO: 1, wherein the mutant polypeptide of the following mutations in the amino acid sequence as set forth in SEQ ID NO: 1: of SEQ ID NO: 1 is substituted with the aspartate amino acid residue, of SEQ ID NO: 1 is substituted with the alanine amino acid residue, the glycine at position 283 of SEQ ID NO: 1 is substituted with the aspartate amino acid residue, and the glutamic acid at position 293 of SEQ ID NO: 1 is substituted with the glutamine amino acid residue, 
wherein overexpression of said mutant polypeptide in a plant reduces xylan biosynthesis in said plant 
	Claim 3 is cancelled.
Claim 4. (amended) A host cell comprising the non-naturally occurring nucleic acid of claim 2.
Claim 5. (amended) A plant transformed with the non-naturally occurring nucleic acid of claim 2.
Claim 6. (amended) A method of reducing xylan biosynthesis in a plant, comprising: (a) transforming a plant with the non-naturally occurring nucleic acid of claim 2 transformed plant for overexpression of the non-naturally occurring nucleic acid encoding the mutant polypeptide in said transformed plant to reduce biosynthesis of xylan in the transformed plant as compared to a corresponding control plant of the same plant species lacking the non-naturally occurring nucleic acid and grown under similar growth conditions.

Claim 12. (amended) The method of claim 6, wherein the heterologous promoter is a constitutive promoter.
Claim 13. (amended) The method of claim 6, wherein the heterologous promoter is an inducible promoter.
Claim 14. (amended) The method of claim 6, wherein the heterologous promoter is a tissue specific promoter.
Claims 17 and 18 are cancelled.
Claim 19. (amended) The method of claim 6 of SEQ ID NO: 1 is substituted with the glutamine amino acid residue in the mutant polypeptide.
	Claim 20. (amended) The non-naturally occurring nucleic acid of claim 2, wherein the glycine at position 283 of SEQ ID NO: 1 is substituted with the aspartate amino acid residue in the mutant polypeptide.
Conclusions
3.	Claims 2, 4, 5, 6, 12-16, 19 and 20 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663